25th April, 1807.
Brevard, J.,
delivered the opinion of the whole court, (all the judges present,) as follows : The question to be determined is, whether this indorsement, or assignment, of the patent, or original grant of the land in question, be sufficient to pass any estate therein? Or, in other words, whether it can, upon any principle of legal construction, be considered equivalent to any of the le*135gal conveyances hitherto in use for effectuating'the transfer of real estates 1 The indorsement in question does not even import a bargain and sale of the land. It imports only an assignment of the grant. An original grant cannot be assigned, or set over; nor can land pass, or be transferred, by any such assignment of the patent or original grant. It seems to have been a practice, which prevail, ed formerly in this country from ignorance, to indorse original grants in the way this has been done, in order to transfer the estate from the grantee to the indorsee or assignee of the grant; and the Le» gislature of the State has thought proper to pass laws to confirm such defective transfers. These laws, however, are all of them retrospective, and do not extend to the present case. The court is of opinion the decision of the District Court was correct, and that the nonsuit was properly ordered.
New trial refused.